Citation Nr: 0013257	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-11 665	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to a schedular rating higher than 30 percent for 
endometriosis with uterine fibroids, post-operative 
exploratory laparotomy and lysis of adhesions, from October 
12, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to October 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of June 1995 which granted 
service connection for endometriosis with uterine fibroids, 
and rated this disability as noncompensably disabling from 
October 12, 1994.  By a December 1995 rating decision, a 10 
percent rating was granted effective from October 12, 1994, a 
100 percent rating was granted under 38 C.F.R. § 4.30 (1999) 
from March 29, 1995, to April 30, 1995, and the 10 percent 
rating was reinstated from May 1, 1995.  In July 1997, a 30 
percent rating was granted from October 12, 1994, forward, 
excluding the period in 1995 for which the temporary total 
rating was effective.  In May 1999, another temporary total 
rating was assigned from January 9, 1999, to February 28, 
1999, under 38 C.F.R. § 4.30.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the issue on appeal as set forth on the 
title page of this decision.  In other words, the question 
before the Board is whether a higher rating is warranted for 
any period since the veteran's separation from service for 
which a 30 percent schedular rating was in effect.  

When the veteran initiated an appeal of the June 1995 rating 
action, she also expressed disagreement with the denial of 
service connection for a low back disability.  This claim was 
subsequently granted by a September 1996 rating decision.  
Consequently, it is not now before the Board.


REMAND

The veteran asserts that the symptoms associated with her 
service-connected endometriosis with uterine fibroids, and 
residuals of a laparotomy with lysis of adhesions are more 
severely disabling than reflected by the currently assigned 
disability evaluation.  

A review of the record discloses that, during the pendency of 
the appeal, the veteran was admitted to Tripler Army Hospital 
in January 1999 where she underwent a diagnostic laparoscopy, 
exploratory laparotomy, lysis of adhesions and left salpingo-
oophorectomy for left tubo-ovarian inflammatory abscess, 
severe extensive pelvic adhesive disease and right adnexa 
adhesions.  The record contains no post-surgical follow-up or 
clinical information in this regard.  Although a service-
connected disability rating was separately awarded in May 
1999 for the salpingo-oophorectomy, it is not entirely clear 
what symptoms she now experiences as a result of the 
disability at issue.  (She was last examined for VA 
compensation and pension purposes in February 1997.)  The 
Board is of the opinion that an examination is indicated to 
ascertain the veteran's current gynecologic status for a more 
accurate assessment of her claim.  

VA has a duty to assist the appellant in developing facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The fulfillment of the VA's statutory duty to assist 
the appellant includes conducting a thorough and 
contemporaneous VA medical examination, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

This case is REMANDED to the RO for the following actions:

1.  The veteran should be asked to provide 
the complete names and addresses of any and 
all physicians and/or medical care providers 
who have treated her for gynecological 
problems since January 1999.  After 
authorization has been obtained, these 
records should be requested and associated 
with the claims folder.  

2.  The RO should schedule the appellant for 
a gynecology examination to determine the 
extent of all disabling manifestations of 
endometriosis with uterine fibroids and 
residuals of the laparotomy with lysis of 
adhesions.  The examiner must be provided 
with the appellant's claims folders for 
review prior to conducting the examination.  
All necessary tests and studies should be 
performed, and all clinical manifestations 
should be reported in detail.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner all 
findings necessary to apply pertinent rating 
criteria.  

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the requested development has 
been completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999). 

4.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claim and determine whether or 
not it may be granted.  The RO should re-
adjudicate the veteran's claim, to include 
consideration of whether "staged" ratings 
are warranted.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Consideration of both 
old and new rating criteria should be 
undertaken, as was noted in the January 1996 
statement of the case.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.  The 
case should then be returned to the Board for 
further appellate consideration.

No action on the part of the appellant is required until she 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

